NUMBER 13-14-00477-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                       IN RE ED JAYCOX


                           On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, Ed Jaycox, proceeding pro se, filed a petition for writ of mandamus

seeking to set aside the trial court’s order of June 16, 2014 dismissing relator’s lawsuit

against his appointed counsel as frivolous under Chapters 13 and 14 of the Texas Civil




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. ch. 13, 14 (West,

Westlaw through 2013 3d C.S.).2

        To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is clear that

relator must furnish an appendix or record sufficient to support the claim for mandamus

relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a)

(specifying the required contents for the record).

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown either that he lacks an adequate remedy by

appeal, or, based on the paucity of documents provided, that the trial court abused its



         2 Relator has an appeal currently pending in this Court in our cause number 13-13-00639. Relator

has also had several other matters filed with this Court which have been previously resolved. See, e.g.,
Jaycox v. State, No. 13-13-00214-CR, 2014 WL 3796412, at *1 (Tex. App—Corpus Christi July 31, 2014,
no pet.) (mem. op.); In re Jaycox, No. 13-14-00399-CR, 2014 WL 3538895, at *1 (Tex. App.—Corpus Christi
July 16, 2014, orig. proceeding) (per curiam mem. op.); In re Jaycox, No. 13-14-00398-CR, 2014 WL
3538890, at *1 (Tex. App.—Corpus Christi July 15, 2014, orig. proceeding) (per curiam mem. op.).

                                                       2
discretion in dismissing the case. Accordingly, the petition for writ of mandamus filed in

this cause is DENIED. See id. R. 52.8(a).

                                                              PER CURIAM


Delivered and filed the
25th day of August, 2014.




                                               3